Citation Nr: 1015220	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 Regional Office (RO) in Des 
Moines, Iowa rating decision, which denied the claim on 
appeal.

The Board notes that, in his May 2004 notice of disagreement 
(NOD) and April 2007 substantive appeal, the Veteran also 
indicated that he disagreed with the May 2004 denial of his 
claim for service connection for a right hip condition.  In a 
June 2008 rating decision, the RO granted service connection 
for the Veteran's right hip condition.  This decision was a 
complete grant of benefits with respect to this issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issue is not currently on appeal before the 
Board.

The Veteran had a local hearing before an RO hearing officer 
in June 2007.  A transcript of that proceeding has been 
associated with the claims file.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a current right ankle disability that is 
etiologically related to a disease, injury, or event in 
service, or to any service-connected disability.


CONCLUSION OF LAW

A right ankle disability was not incurred in, or aggravated 
by, service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in February 2006, March 2006, and June 
2007 satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Several of 
the letters also explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the 
evidence the Veteran is required to submit in this case; and 
(2) based on the Veteran's contentions as well as the 
communications provided to the Veteran by VA, it is 
reasonable to expect that the Veteran understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. 
Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  
Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  In this case, the Board notes that 
the Veteran was provided a VA examination in August 2004, at 
which the examiner considered the Veteran's claim of a right 
ankle disability, but no current right ankle disability was 
diagnosed.  As will be discussed in greater detail below, the 
examiner based his opinion on review of the claims file and 
available medical records, the Veteran's reported history, 
his current symptoms, and a physical examination.  Based on 
the foregoing, the examiner was unable to render a current 
diagnosis of a right ankle disability.  In addition, the 
Board notes that since the August 2004 VA examination, 
despite multiple x-rays and physical examinations, the 
Veteran has not been diagnosed with a right ankle disability.  
The Board, therefore, finds the August 2004 VA examination 
report to be thorough, complete, and sufficient upon which to 
base a decision with respect to the Veteran's claim for 
service connection.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the instant case, there is 
no presumed service connection because the Veteran has not 
been diagnosed with arthritis of the right ankle, despite 
multiple attempts to confirm arthritis.    

In the absence of presumptive service connection, to 
establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Veteran alleges he has a current right ankle disability 
due to his other service-connected musculoskeletal 
disabilities.  Specifically, the Veteran contends that the 
pain and other problems in his back, left ankle, bilateral 
knees, and bilateral hips has caused him to overcompensate by 
putting additional stress on his right ankle, causing a right 
ankle disability.   
 
The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of a chronic right ankle 
disability.  Indeed, the Veteran does not allege he incurred 
a right ankle disability in the military.  As noted, he 
believes it manifested after service due to overcompensating 
for his other service-connected musculoskeletal disabilities. 
 
Any disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although 
the VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the Veteran's claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

At the outset of this discussion, the Board notes that it has 
considered the applicability of the presumption afforded to 
combat veterans under 38 U.S.C.A. § 1154(b) (West 2002) as to 
the incurrence of a disease or injury in service.  However, 
as the claimed disability is not alleged to have been 
incurred as a consequence of participation in combat, the 
Board finds that such provisions do not apply to his right 
ankle claim. 
 
During and after service, the Veteran's primary complaints 
were initially for upper and lower spine problems and pain 
involving the left side of the body and extremities.  The 
Veteran occasionally complained about general joint pain, but 
prior to filing his claim there is no evidence of specific 
treatment for the right ankle.  

In August 2004, the Veteran was afforded a VA examination.  
The examiner acknowledged review of the claims file.  On 
examination, there was no swelling or bony abnormality of the 
right ankle noted on palpation.  The Veteran had no pain on 
range of motion testing.  The examiner noted that he was 
unable to make a diagnosis of a right ankle disability, as 
there was no evidence of such on examination or x-ray.  
However, the examiner did note the Veteran's long-standing 
history of joint pain.  Furthermore, the examiner was unable 
to link the Veteran's current joint difficulty to his 
military service.

In May 2005, the Veteran was diagnosed with a chronic pain 
disorder.  In June 2007, the Veteran had x-rays taken of his 
right ankle that showed a normal right ankle, with no 
fracture, dislocation, significant soft tissue swelling, or 
other abnormality.  

During a July 2007 VA examination for his joints, the 
examiner found no warmth, swelling, or erythema of the right 
ankle.  Reflex, sensory, and strength testing, dorsiflexion, 
and plantar flexion of the right ankle were normal.  

In late July 2007, the Veteran was involved in workplace 
incident, resulting in a bruised right foot and contusion of 
the right lower limb.  On examination approximately one week 
later, the Veteran reported that his right ankle was somewhat 
better, but a little stiff and there was minimal swelling on 
examination without evidence of ecchymosis.  The Veteran's 
gait was antalgic.  In August 2007, the Veteran was seen for 
follow-up for right ankle pain.  At that time, the Veteran 
reported having minimal symptoms at the right ankle, with 
pain localized to the forefoot and ankle at the dorsum.  On 
examination, there was no deformity of the right ankle or 
tenderness to palpation.  The Veteran had full plantar 
flexion and dorsiflexion and an unremarkable gait.  The 
impression was a bruised right leg, resolved.

In support of his claim, the Veteran submitted a letter from 
a private physician noting the Veteran's in-service left 
ankle, left hip, and bilateral knee complaints.  With respect 
to current musculoskeletal complaints, the doctor noted a 
progressive pattern of wear, particularly to the spine and 
that the Veteran already had certain compensated injuries 
relative to the lower extremities.  The doctor did not make a 
diagnosis as to a right ankle disability or link any such 
disability to a service-connected disability or otherwise to 
some incident of military service.

In January 2009, the Veteran was seen for reported pain, 
tenderness, and swelling in the right ankle area.  On 
examination there was a soft tissue mass that was tender to 
palpation.  A January 2009 MRI showed no evidence of right 
ankle arthritis, with intact ankle mortise.  There was also a 
small amount of fluid present and a soft tissue mass in the 
anterior aspect of the ankle joint that was not well defined.  
In February 2009, on examination the physician's impression 
was that the Veteran had a symptomatic mass on the dorsal 
aspect of the right ankle, but the ankle was stable with 
normal strength and some tightness in plantar and 
dorsiflexion.  In March 2009, the mass, defined as a probable 
bursal mass over the extensor tendons of the right foot, was 
removed.  The postoperative report noted that according to 
the previous MRI the mass did not extend to the ankle joint 
and that there was no other pathology noted during the 
procedure.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran has a chronic right ankle disability that was 
incurred or aggravated by his service-connected disabilities 
or any other incident of his military service. 
 
With respect to the Veteran's claim, the Board notes the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While 
the Board recognizes the Veteran's sincere belief in his 
claim for a chronic right ankle disability, the competent 
medical evidence of record does not show that he currently 
has any chronic disability of the right ankle, to include 
arthritis. 
 
The Board notes that the Court has held that the Veteran's 
claim may still prevail if the Veteran was diagnosed with a 
chronic disability during the pendency of the appeal, even if 
most recent medical evidence suggests the disability 
resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
This claim, however, is distinguishable.  As noted above, the 
Veteran was observed to have a bursal sac over the extensor 
tendons of the right foot.  The Board notes that the 
diagnosis and excision of this bursa is not a diagnosis of a 
chronic disability.  Rather, the Veteran had an acute and 
transitory bursal mass that was removed in March 2009.  In 
addition, the Board finds it significant that a March 2009 
private treatment record noted that the bursal mass did not 
appear to extend to the ankle joint and that no other 
pathology was noted.  In summary, there is no evidence that 
the Veteran suffers from any current chronic disability of 
the right ankle.   
 
The Board has considered the Veteran's statements.  His 
claims that he currently has a chronic right ankle disability 
due to overcompensating for his back, left ankle, bilateral 
knee, and bilateral hip disabilities cannot be substantiated 
by the record.  Indeed, despite extensive medical 
investigation and treatment, no medical professional has been 
able to diagnose the Veteran with a current chronic right 
ankle disability.  

In this regard, the Board recognizes that the Veteran is 
competent to report physical symptoms and other evidence of 
symptomatology, such as right ankle pain, and his testimony 
in that regard is entitled to some probative weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  In this 
instance, as a lay person, the Veteran has not been shown to 
be capable of making medical conclusions, especially as to 
actually diagnosing a chronic right ankle disability or 
linking any right ankle disability to his service-connected 
disabilities or to his military service.  Thus, his 
statements regarding diagnoses or any such link are not 
competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that the 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise). 
 
Moreover, while the Board acknowledges the Veteran's 
complaints of current pain, the Board also notes that a 
symptom alone, such as pain, absent a finding of an 
underlying disorder, cannot be service connected.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  

First and foremost, service connection requires a diagnosis 
of a current disability.  In this case, there simply is no 
such evidence and indeed there is medical evidence to the 
contrary.  Without a current diagnosis, service connection is 
not warranted on either a direct or secondary basis.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a right ankle disorder, to include as 
secondary to service-connected disability, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


